Citation Nr: 1829156	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  04-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a crush injury to the left great toe.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to January 1986, and from January 1991 to July 1991, which included service in the Southwest theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.  Jurisdiction was subsequently transferred to the Jackson, Mississippi, RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2006, and a transcript of that hearing is of record.

This matter was previously before the Board in December 2006, September 2011, and March 2013.  

In July 2012, the Court of Appeals for Veterans Claims (Court) issued an order granting the parties' Joint Motion for Remand (Joint Motion) and remanded the case to the Board for compliance with the Joint Motion.

The Board notes that the Veteran was awarded a 100 percent disability evaluation for a period of convalescence for his service-connected residuals of a crush injury to his left great toe and second toe from October 23, 2013 to April 1, 2014.  As such, this period of convalescence is not currently before the Board.

As a final matter, the Veteran has not contended that his residuals of a crush injury to the left great toe and second toe, specifically, render him unemployable.  Thus, entitlement to a total disability rating based upon individual unemployability (TDIU) due to those residuals is not raised by the record, and no action pursuant to Rice v. Shinseki is necessary.  22 Vet. App. 447, 453 (2009).  Simply stated, this is a toe injury.  Notwithstanding, the Board apologies to the Veteran for the delays in the full adjudication of this case.


FINDINGS OF FACT

1.  The Veteran's residuals of a crush injury to the left great toe and second toe have resulted in severe symptoms.

2.  The Veteran experiences a moderate incomplete paralysis of his left external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of a crush injury to the left great toe and second toe have been met.  U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a 20 percent rating for moderate incomplete paralysis of the left external popliteal nerve have been met.  U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  When there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Johnston, 10 Vet. App. at 85.  

The Veteran was granted entitlement to service connection for residuals of a crush injury to the left great and second toe with peripheral neuropathy in a May 1994 rating decision and assigned an initial 10 percent disability rating.  In June 1995, the Veteran's disability rating was increased to 20 percent effective March 1993.  The Veteran filed his current claim for an increased rating in May 2001.  Throughout the pendency of appeal, the Veteran's left foot condition has been rated as 20 percent disabling under Diagnostic Code 5284.

Diagnostic Code 5284 provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a.  Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

The Board notes that words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

In a May 2001 request for an increased evaluation, which was the Veteran's most recent claim for an increased evaluation, the Veteran stated that his left foot throbbed constantly and that, at the time, he was only able to walk and stand for 15 minutes at a time.

In May 2007, the Veteran attended a VA podiatry consultation.  He reported a past injury that severed the second toe of the left foot, a bunion deformity that was painful during ambulation, and a history of gout.  Examination of the foot showed an incision over the base of the intermediate phalanx of the second digit.  There was erythema and edema of the distal two bone areas of the toe.  The Veteran had prominent medial and dorsal eminence.  There was pain on range of motion of the first metatarsophalangeal joint with grinding and crepitus.  The Veteran had bilateral flat foot deformity.  X-rays showed osteoarthritic changes at both the first metatarsophalangeal joint and the distal interphalangeal joint of the second toe with cystic changes within the intermediate phalanx of the same digit.  The Veteran was diagnosed with osteoarthritis and bunion deformity with pain.  

In January 2008, the Veteran was afforded a VA examination of his left foot.  The Veteran complained of pain and stiffness in his foot and toes, which was aggravated by walking on hard surfaces.  He reported using shoe inserts.  On examination, the heel was normally proportioned, with no calcaneal prominence or deformity suggesting old fracture or talipes deformity.  There was no evidence of cuneiform exostosis or ganglion.  The appearance of the skin was normal for the Veteran's age, with no ischemia or edema.  The nails were not mycotic.  The lesser toes were not deformed.  There were no callosities, hyperhidrosis, infection, pes cavus, or pes planus.  The examiner noted ten degrees hallux valgus, with no hallux rigidus or point tenderness.  There was no pain to palpation.  The Veteran had some limited range of motion of the foot and the first two toes with some pain with movement.  Repeated testing did not find pain, weakness, fatigue or other DeLuca factors, and the examiner was unable to determine any additional loss of motion during a flare without resorting to speculation.  The Veteran had an antalgic gait and reported pain and weakness in the first and second toes, plantar arch, and dorsal after a few steps.  

The examiner diagnosed the Veteran with traumatic post-operative degenerative joint disease with compensatory gait alteration and hallux valgus deformity.  

In a May 2013 addendum to the January 2008 VA examination, the examiner clarified that although the Veteran claimed to experience, pain, weakness, and fatigability at rest, none of those symptoms were shown when performing initial or repeated movements during the examination.  Thus, there was a difference between the objective physical findings and the subjective verbal reports.  Such finding only provide evidence against this case. 

The Veteran underwent a VA joints examination in May 2009 which included an objective examination of both feet.  The examiner noted that after a few steps, pain in the left plantar metatarsal head and arch began, as did weakness in the dorsal region of the left foot.  The examiner reported obvious left hallux valgus and pain with weight-bearing.  The examiner also noted that reported movement during range of motion testing revealed further pain, weakened movement, excessive fatigability, and incoordination.

At a November 2010 VA examination for fibromyalgia, the Veteran reported that he walked five or six blocks a day and he was observed to walk with a mild to moderate limp, which he attributed to left knee and foot pain.  He was able to walk on his heels and toes.  He had normal shoe wear pattern without breakdown, and he had no calluses to indicate abnormal weight-bearing.  The Veteran reported using a cane, although this appeared to be due to generalized pain and weakness from fibromyalgia, rather than from the Veteran's foot disability.

A September 2015 VA podiatry clinic record indicates the Veteran was seen for status post removal of irritating hardware with wound debridement of the left first metatarsal area.  The clinician noted the Veteran was well healed post-surgery, though he did note the Veteran to experience osteomyelitis and tenia pedis.  The Veteran was treated with orthotics and topical cream.

The Veteran underwent a VA peripheral neuropathy examination on his left foot in October 2016.  He reported heavy machinery falling on his left foot while in service in 1991, for which he had surgery.  Since that time, the Veteran said his condition has worsened, including pain in the second toe and numbness and pain in the great toe.  He reported again having surgery in either 2012 or 2013.  The examiner noted mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  She also noted trophic changes in the form of shiny skin, moderate incomplete paralysis of the left external popliteal nerve, mild incomplete paralysis of the left anterior tibial nerve, mild incomplete paralysis of the left internal popliteal nerve, and mild incomplete paralysis of the left posterior tibial nerve.  The Veteran's condition was noted to preclude the Veteran from standing or walking for long periods of time without pain.  The examiner noted the Veteran to have moderate peripheral neuropathy.  The Veteran was found to have two scars on the left foot, one on the great toe measuring 5.5 cm x .3 mm, and one on the second toe measuring 2.2 cm x .2 mm.  The examiner concluded there to be a progression of the Veteran's service-connected peripheral neuropathy, but no change to the service-connected diagnosis.  The examiner also noted a diagnosis of pes planus from 1994, osteoarthritis of the left great toe and second toe from 2007, and a new diagnosis of plantar fasciitis.  The Veteran reported that he uses arch supports in his shoes, but his condition remained symptomatic.  The examiner noted the Veteran to have extreme tenderness of the plantar surface of the left foot.  The Veteran exhibited function loss in the form of pain on movement, disturbance of locomotion, and interference with standing.  The examiner concluded that the Veteran's pes planus, plantar fasciitis, and osteoarthritis to be residuals of the Veteran's service-connected left foot condition.

In a June 2017 VA podiatry consultation, the Veteran noted that he did not currently have any foot pain, but that he needed custom shoe inserts to help prevent the pain.  Again, such statements from the Veteran only provide highly probative evidence against this claim, indicating a possible issue regarding the Veteran's statements over time.   

X-rays demonstrated an arthroplasty device in the proximal phalangeal base of the great toe metatarsal phalangeal joint and an osteotomy screw in the distal great toe metatarsal bone.  The clinician noted chronic changes, but no gross acute bony abnormality.

The Board concludes that the evidence of record supports an evaluation of 30 percent, but not higher, for the Veteran's residuals of a crush injury to the left great toe and second toe, notwithstanding significant evidence against this case.  Here, the medical evidence of record, particularly the October 2016 VA examination, shows that the Veteran's condition has worsened to the point of severity.  Specifically, the Veteran reported severe numbness in the left lower extremity and extreme tenderness of the plantar surface of the left foot.  Further, the examiner found the Veteran's pes planus, plantar fasciitis, and osteoarthritis to be residuals of the Veteran's service-connected left foot condition.  Additionally, the examiner found the Veteran's peripheral neuropathy in his left lower extremity to have progressed.  As such, the Board finds the Veteran's left foot condition is manifested more closely by a 30 percent evaluation. 

A 40 percent rating is not warranted because the evidence of record does not establish that the Veteran's injuries are so severe that he has complete loss of use of his foot.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 30% finding, as noted above, let alone a higher rating.   

The Board has considered the criteria of Diagnostic Codes 5276 (acquired flatfoot), 5277 (bilateral weak foot characterized by musculature atrophy, disturbed circulation, and weakness) 5278 (acquired clawfoot), 5279 (anterior metarsalgia), 5280 unilateral hallux valgus), 5282 (hammer toe), or 5283 (malunion or nonunion of the tarsal or metatarsal bones), but finds no basis of entitlement under any of these Codes.  The Board has further considered the criteria of Diagnostic Code 5003 for degenerative arthritis, but there is no basis of entitlement under that Code greater than the 30 percent evaluation the Veteran has established.  All other diagnostic codes have been reviewed, however, with any, any additional compensation based on another diagnostic code would need to be based on the problems that provide the Board with the basis for find the 30% rating (pyramiding is not allowed, except for the finding below).

Thus, resolving doubt in favor of the Veteran, the Board finds that evidence of record supports a 30 percent disability rating for the residuals of a crushed left great toe and second toe from April 1, 2014.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Separate Rating

Pursuant to Diagnostic Code 8521, a 10 percent disability is warranted for mild incomplete paralysis of the external popliteal nerve; 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve; a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

During the Veteran's October 2016 VA examination, the examiner found the Veteran to have moderate incomplete paralysis of the left external popliteal nerve.  Thus, the Board finds a separate 20 percent evaluation under Diagnostic Code 8521 is warranted.

In light of the problems cited above, the evaluation of this disability, overall, is complex.  While the Board notes that the October 2016 VA examiner also found mild incomplete paralyses of the left anterior tibial nerve, internal popliteal nerve, and posterior tibial nerve, a separate rating for each of these mile paralyses is not available, as the Veteran's combined service-connected disabilities of the left lower extremity is already rated at 40 percent.  See 38 C.F.R. § 4.68 (2017).  The Board must again note significant indications that the Veteran's complaints may not be consistent with the problem at issue; however, further delays in the full adjudication of this case, which has been going on for more than 10 years, must be avoided.  Simply stated, we cannot provide the Veteran with more compensation that he would get if he did not have a toe (or a foot).  Also, without taking into consideration all problems associated with this condition, there would be no basis for the current evaluation, let alone a higher evaluation, or another evaluation. 

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

A 30 percent rating for residuals of a crush injury to the left great toe and second toe is granted.

A separate 20 percent rating for moderate incomplete paralysis of the left external popliteal nerve is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


